729 N.W.2d 242 (2007)
Jonathan BROWN, a Minor, by his Next Friend, Jacqueline ALLEN, Plaintiff-Appellee,
v.
AMERITECH CORPORATION, INC., d/b/a SBC Ameritech, Defendant-Appellant.
Docket Nos. 132574, 132575. COA Nos. 262420, 263469.
Supreme Court of Michigan.
April 11, 2007.
On order of the Court, the application for leave to appeal the October 17, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
CORRIGAN, J., would reverse the judgment of the Court of Appeals for the reasons stated in the Court of Appeals dissent.